DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.

Drawings
The drawings are objected to because Figs. 1 and 2 contain gray-scale elements that may not reproduce well.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Brock et. al. (US 20070088340 A1, April 19, 2007) (hereinafter “Brock”)
Regarding claim 1, Brock teaches a device for measuring pose and/or motion of an operator's hand ([0065], Figs. 1, 3), the device comprising: 
a first link (comprising 50, Fig. 2A) having a proximal end and a distal end, the proximal end being adapted to be fixedly held and the distal end being coupled to a proximal end of a second link (comprising 60, Fig. 2A) so as to allow a rotation motion there between about a first axis (J1, Fig.2A); 
a distal end of the second link being coupled to a proximal end of a third link (comprising portion  80, Fig. 3) so as to allow a rotation motion there between about a second axis, the second axis (along 60A, Fig. 2A) being substantially perpendicular to the first axis;
a parallelogram linkage (comprising 91, 92, Fig. 4) defining a first edge and a diametrically opposite second edge, the first edge of the parallelogram linkage being coupled to a distal end of the third link; 
the second edge of the parallelogram linkage being coupled to a proximal end of a fourth link (comprising 96, Fig. 3); 
a distal end of the fourth link being coupled to a proximal end of a fifth link (between 98A and J6, Fig. 2A; 100, Fig. 4)), a distal end thereof being further coupled to a proximal end of a sixth link (comprising 110, Fig. 3); and 
a grasper (comprising 118, Fig. 4) being operably coupled to a distal end of the sixth link; 
wherein each of said links and said parallelogram-linkage is implemented by a revolute-joint and at least one-sensor fitted to each revolute joint for measuring an orientation thereof (e.g., [0282], [0285]-[0289]). 
Regarding claims 2-4, as discussed above, Brock teaches a device for measuring pose and/or motion of an operator's hand, wherein the parallelogram linkage comprises a seventh link, an eight link, a ninth link and a tenth link (e.g., 91, 92, 94 79, Fig. 4) connected to each other through revolute joints such that the seventh link and the ninth link are parallel to each other and in an operating state are located parallel to a forearm of the operator and the eighth link and the tenth link are parallel to each other and in an operating state are located parallel to an upper arm of the operator (as recited in claim 2); wherein the fourth link, the fifth ink and the sixth link in operation are adapted to mimic an operator's wrist movement (as recited in claim 3); wherein the grasper defines a first element adapted to contact a thumb (120, Fig. 4) of an operator and a second element adapted to be contact at least one of the remaining fingers (116, Fig. 3) of the operator (as recited in claim 4), as depicted in Figs. 2A, 3, 4.
Regarding claims 5-6, as discussed above, Brock teaches a device for measuring pose and/or motion of an operator's hand, further comprising a processing device (9, Fig. 1) (as recited in claim 5); wherein the processing device is operably coupled to at least one sensor via one or more data acquisition hardware units (as recited in claim 6).  See also, e.g., [0079], [0281]-[0282].
Regarding claim 7, as discussed above, Brock teaches a device for measuring pose and/or motion of an operator's hand, wherein the at least one sensor is selected from a group comprising of: a sensor disposed at a location of coupling of the first link and the second link (joint between the first link and the second link); a sensor disposed at a location of coupling of the second link and the third link (joint between the second link and the third link); a sensor disposed at a location of coupling of the third link and the parallelogram linkage (joint between the third link and the parallelogram linkage); a sensor disposed at a location of coupling of the parallelogram linkage and the fourth link (joint between the parallelogram linkage and the fourth link); a sensor disposed at a location of coupling of the fourth link and the fifth link (joint between the fourth link and the fifth link); a sensor disposed at a location of coupling of fifth link and the sixth link (joint between the fifth link and the sixth link); a sensor disposed at a location of coupling of the sixth link and the grasper (joint between the sixth link and the grasper); a sensor disposed at a location of coupling of the seventh link and the eighth link (joint between the seventh link and the eighth link); a sensor disposed at a location of coupling of the eighth link and the ninth link (joint between the eighth link and the ninth link); a sensor disposed at a location of coupling of the ninth link and the tenth link (joint between the ninth link and the tenth link); a sensor disposed at a location of coupling of the tenth link and the seventh link (joint between the tenth link and the seventh link); a sensor disposed at about the first element; and a sensor disposed at about the second element. See, e.g., [0067], [0174]-[0178].
Regarding claims 8-9, as discussed above, Brock teaches a device for measuring pose and/or motion of an operator's hand, wherein the processing device is adapted to: Obtain input from the at least one sensor via the at least one data acquisition hardware; Determine a pose of the hand of the operator based on the sensor's input and obtain information pertaining to a relationship between individual joint and the corresponding link; Determine angular position of a joint corresponding to the sensor's input; Compute a rate of change of each angular position; Calculate joint angles or joint spaces on basis of rate of change of angular positions and information pertaining to the device's limited range of motion; Transform the joint angles or joint spaces into corresponding position in Cartesian space on the basis of the information pertaining to the relationship between individual joint and the corresponding link; Obtain position vector and orientation matrix; Detect a change in position vector; Apply a scaling ratio to obtained scaled position vectors; Derive a velocity on basis of the scaled position vectors thus obtained; and Derive a transformation matrix indicative of hand motion measurements on basis of the orientation matrix and the scaled position vectors thus obtained (as recited in claim 8); wherein the step of determining a pose of the hand of the operator includes processing sensor inputs pertaining to yaw motion, pitch motion and roll motion of the fourth link, the fifth link, the sixth link and the grasper (as recited in claim 9).  See, e.g., [0163], [0309]-[0318].
Regarding claim 11, as discussed above, Brock teaches a device for measuring pose and/or motion of an operator's hand, wherein the device has at least one of: the first link having an adjustable length; the second link having an adjustable length; the third link having an adjustable length; the parallelogram linkage having an adjustable size; the fourth link having an adjustable length; the fifth link having an adjustable length; and the sixth link having an adjustable length.  See, e.g., [0182].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brock.
Regarding claim 10, as discussed above, Brock teaches a device for measuring pose and/or motion of an operator's hand, except further comprising at least one torsion spring for minimizing effect of gravity/inertia on human's hand while operating the device.  Office Notice is given that torsion springs are typically used for counteracting load torques in joints.  See, e.g., Kraus et. al. (US 20040263102 A1,  December 30, 2004) (hereinafter “Kraus”) [0005]-[0008].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least one torsion spring with the device taught by Brock for minimizing effect of gravity/inertia on human's hand while operating the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792